Exhibit 23.7 Letterhead of Pincock, Allen & Holt CONSENT OF PINCOCK, ALLEN & HOLT The undersigned, Pincock, Allen & Holt, hereby states as follows: Our firm assisted with the preparation of the “Technical Report for the Guadalupe de los Reyes Gold/Silver Project, Sinaloa, Mexico” dated August12, 2009 and amended and restated on December8, 2009, (the “Technical Report”) for Vista Gold Corp. (the “Company”) portions of which are summarized in the Company’s Annual Report on Form10-K for the year ended December31, 2011 (the “Form10-K”). We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to our firm included with such information, as set forth above in the Form10-K. . By: /s/ LeonelLópez Name: Leonel López, C.P.G. Title: Principal Geologist Date: September 28, 2012
